Exhibit 10.1

 

Schedule of Directors and Executive Officers of Alliant Techsystems Inc. (ATK)

Who Have Executed Indemnification Agreements

 

As of November 12, 2003

 

The following directors and executive officers have executed Indemnification
Agreements that are substantially identical to the form of Indemnification
Agreement between ATK and each of its directors and officers, which is filed as
Exhibit 10.4 to the Annual Report of Form 10-K for the fiscal year ended March
31, 2003 (incorporated by reference to Exhibit 10.6 to Amendment No. 1 to the
Form 10 Registration Statement filed with the Securities and Exchange Commission
on July 20, 1990).

 

Name

 

Title

 

Date of
Agreement

Frances D. Cook

 

Director

 

1/25/2000

Ann D. Davidson

 

Vice President, General Counsel and Corporate Secretary

 

2/26/2001

Gilbert F. Decker

 

Director

 

12/18/1999

Mark W. DeYoung

 

Group Vice President – Ammunition

 

4/1/2002

Jeffrey O. Foote

 

Group Vice President – Aerospace

 

4/1/2002

John E. Gordon

 

Vice President – Washington, D.C. Operations

 

6/1/2001

Jonathan G. Guss

 

Director

 

8/10/1994

David E. Jeremiah

 

Director

 

4/10/1995

Robert J. McReavy

 

Vice President and Treasurer

 

10/1/2001

Mark L. Mele

 

Vice President – Corporate Strategy and Investor Relations

 

5/11/1998

Paul David Miller

 

Chairman of the Board of Directors

 

1/1/1999

Daniel J. Murphy, Jr.

 

Chief Executive Officer and Director

 

4/1/2002

Paula J. Patineau

 

Vice President and Chief People Officer

 

1/29/1997

John S. Picek

 

Vice President and Controller

 

8/7/2001

Eric S. Rangen

 

Vice President and Chief Financial Officer

 

1/29/2001

Robert W. RisCassi

 

Director

 

3/21/2000

Michael T. Smith

 

Director

 

12/18/1997

William G. Van Dyke

 

Director

 

10/29/2002

Nicholas G. Vlahakis

 

Senior Vice President and Chief Operating Officer

 

12/1/1997

Thomas R. Wilson

 

Group Vice President – Precision Systems

 

8/28/2003

 

--------------------------------------------------------------------------------